Citation Nr: 1639035	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-28 880A 
	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for residuals of gonorrhea. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran had active duty from June 1964 to October 1968, including service in the Republic of Vietnam. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the case reveals that further AOJ action on the claim on appeal is warranted.

In this regard, the September 2009 VA examiner offered a negative nexus opinion based, in part, on an assumption that the Veteran's gonorrhea residuals including prostatitis, were resolved upon service separation.  However, a review of the separation examination reveals that the service physician noted that the Veteran had been treated for gonorrhea in service and that the gonorrhea had "developed into chronic prostatitis."  The service physician also noted that the Veteran experienced occasional flare-ups but that recently he had not had any difficulty.  

As the service separation examination report does not expressly state that the Veteran's prostatitis was resolved but rather indicates that the Veteran's chronic prostatitis was ongoing with flare-ups occurring on an occasional basis, the Board finds that a more detailed rationale is required.  Moreover, the September 2009 VA examiner listed other issues as more likely etiologies of the Veteran's prostatitis but did not appear to account for the Veteran's credible lay statements that the Veteran experienced gonorrhea residuals on and off since service.  For these reasons, an addendum opinion is required.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Additionally, during the hearing before the Board, the Veteran reported that his private physician, Dr. F., had indicated that he would write a letter supporting the Veteran's contentions.  The Board held the record open to allow the Veteran the opportunity to obtain the letter and submit it to the Board but to date, the letter has not been forthcoming.  Records from Dr. F. dated through January 2007 have been associated with the file.  The Veteran should be offered another opportunity to complete an authorization and consent form for any records from Dr. F. dated since January 2007.  

The Veteran also testified that he had recently received a VA card in order to be treated at VA.  Indeed, some VA treatment records - regarding issues not presently on appeal - have been added to the electronic file since the July 2016 hearing.  As the Veteran receives ongoing VA treatment, obtain any VA treatment records that are outstanding.  

Moreover, if upon completion of the requested development, the AOJ maintains that the Veteran is not entitled to service connection on a direct basis, the AOJ should treat the claim as intertwined with the Veteran's pending claim for service connection of an acquired psychiatric disorder.  In this regard, the September 2009 VA examiner indicated that one of the more likely etiologies for the Veteran's claimed gonorrhea residuals is depression.  Thus, if on remand, the evidence does not support a finding of direct service connection, but the service connection for the psychiatric claim is granted or he appeals a denial of the same, then the Veteran's claim should be developed on a secondary basis and treated as intertwined with the psychiatric claim.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any necessary authorization from the Veteran in order to request outstanding, private treatment records, specifically records from any records from Dr. F. dated since January 2007.  All outstanding VA treatment records should also be obtained, to include those from the Birmingham VAMC.

2.  After obtaining all outstanding records, the Veteran should be afforded the appropriate VA examination to determine the current nature and etiology of his claimed residuals of gonorrhea, including prostatitis and erectile dysfunction.   

The examiner is asked to address the Veteran's contentions that he has experienced residuals of gonorrhea, including prostatitis and erectile dysfunction, on and off since service.  If the examiner maintains that the Veteran's residuals were resolved at the time of service separation, the examiner is asked to explain how that conclusion was reached in light of the service physician's notes on the separation examination which indicate ongoing flare-ups of prostatitis, even though there were no flare-ups at that time of the separation examination.  

Following review of all of the evidence of record, and consideration of the Veteran's lay statements regarding continuity of symptomatology, the examiner is asked to render an opinion as to whether it is at least as likely as not (50 percent or more probability) that any current residual of gonorrhea, such as prostatitis and/or erectile dysfunction, is related to service.  Consider as credible the Veteran's lay statements regarding continuity of prostatitis and erectile dysfunction symptomatology (even if he was not treated continuously since service). 

The claims file should be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.

3.  Thereafter, readjudicate the claim.  If the claim remains denied on a direct basis, consider the claim on a secondary basis as intertwined with the claim for service connection for a psychiatric disorder and develop accordingly. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




